Citation Nr: 0216558	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  98-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asthma.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 28 to August 4, 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

In November 2001, the veteran testified at videoconference 
hearing before the undersigned Board Member at the RO.  A 
copy of the transcript has been associated with the claims 
file.  At that hearing, the veteran appeared to raise a claim 
for service connection for a psychiatric disorder.  
Similarly, in a statement dated November 20, 2001, the 
veteran indicated that he would like to reopen his claim for 
service connection for a right knee disorder.  These issues 
are referred to the RO for appropriate action.  

In January 2002, the veteran submitted additional medical 
records, along with a waiver of his right to have the RO 
consider the evidence.  See 38 C.F.R. § 20.1304(c) (2001).  
Accordingly, the Board can continue with appellate review.


FINDINGS OF FACT

1.  The RO and the Board have expended sufficient efforts to 
obtain all relevant evidence necessary for an equitable 
disposition of the appeal.

2.  In an April 1995 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
asthma; the veteran was informed of this decision the same 
month but did not respond within one year of such 
notification.

3.  Evidence added to the record since the April 1995 rating 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for asthma.

4.  There is no competent medical evidence that the veteran 
has a left foot disorder that is related to service.

5.  There is no competent medical evidence that the veteran 
has a left shoulder disorder that is related to service or 
that his left shoulder arthritis was manifest to a 
compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision, denying service 
connection for asthma, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been received since the 
April 1995 rating decision to reopen the veteran's claim for 
service connection for asthma.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001). 

3.  Claimed left foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).

3.  Claimed left shoulder disorder was not incurred or 
aggravated, and may not be presumed to have been incurred, 
during active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim. VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  
66 Fed. Reg. at 45,629.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Moreover, the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108 (West 1991). 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issues of service 
connection for left foot and shoulder disorders and the issue 
of whether to reopen his claim for entitlement to service 
connection for asthma and to decide them on the merits as the 
RO has complied with the notice and duty to assist provisions 
of the VCAA.  See generally Quartuccio v. Principi, 16 App. 
Vet. 183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the claimant's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).  
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed as service, non-VA and VA medical records, 
Social Security Administration (SSA) records, VA examination 
reports, VA rating decisions, and a transcript of a November 
2001 videoconference hearing have been associated with the 
claims file.  

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
service, non-VA and VA medical records, VA examination 
reports dated in March 1995 and October 1998 with a July 1999 
addendum, and SSA records, which evaluate the status of the 
veteran's health, are adequate for determining whether the 
veteran has submitted new and material evidence and 
established entitlement to service connection.  This is 
especially so in light of the Board's recent efforts to 
obtain medical provider information from the veteran and to 
schedule him for another examination after obtaining SSA 
records.  In a June 2002 letter, sent to the veteran at his 
most recent address of record, the Board notified him that it 
had requested SSA records, asked him submit medical provider 
information in support of his claims, and noted that a VA 
examination would be scheduled.  That letter was returned by 
the U.S. Postal Service as "Attempted, Not Known."  A letter 
from the VA medical center, notifying the veteran of the time 
and date of the scheduled examination and evidently addressed 
to his last known address of record, was also apparently 
returned as a undeliverable, because a June 2002 medical 
record reflects that the scheduled VA examination was 
canceled due to "undelivered notification."  There is no 
indication that the veteran has apprised VA of his new 
mailing address and other attempts to locate the veteran has 
proved unsuccessful. 

The Board emphasizes, as has the United States Court of 
Appeals for Veterans Claims (Court), that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street."  Warmhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Furthermore, a claimant is under a duty to keep the RO (and, 
when necessary, the Board) apprised of a means of 
communicating with him, whether he has a regular residence or 
not.  See 38 C.F.R. § 1.710 (2001).  The Court has declared 
that there is no burden on the part of VA to turn up heaven 
and earth to locate a veteran.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

Even though the RO originally denied the veteran's claims for 
service connection for left foot and shoulder disorders as 
not well grounded, the Board finds no prejudice to the 
appellant in this case by adjudicating the question of 
entitlement to service connection and determining whether new 
and material evidence has been submitted to reopen his claim 
for service connection for asthma.  This is so because the 
requirements regarding notice, which must be provided to the 
veteran under the VCAA have been satisfied by various 
informational letters, an August 1998 statement of the case 
(SOC), and a May 2001 supplement statement of the case 
(SSOC), and the various rating decisions, as the RO 
specifically notified him of the requirements needed to 
reopen a claim and for entitlement to service connection in 
an August 1998 SOC and discussed his service connection 
claims on the merits in a May 2001 SSOC.  The RO advised the 
appellant that to reopen his claim he must show that his 
asthma was related to service and for service connection 
there must be evidence of a current disability, evidence of a 
disease or injury due to service, and evidence of a link 
between the disability and service.  All of the relevant 
evidence was considered.  Thus, in light of the above and the 
veteran's failure to keep VA apprised of his whereabouts, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further development or notification 
pursuant to the provisions of the VCAA, his procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).
 
As noted above, the veteran is responsible for keeping VA 
apprised of his whereabouts.  The lack of communication from 
him as to his whereabouts has stymied efforts to develop his 
service connection claims, preventing the veteran from 
possibly securing and submitting additional evidence, and to 
have him re-examined after SSA records were obtained.  
Therefore, the Board's review can be based only on the 
evidence of record, which in this instance does not support 
the veteran's claims.  

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for asthma.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for asthma, in an April 
1995 rating decision, noting that this condition neither 
occurred in nor was caused by service.  By a letter dated 
April 24, 1995, the veteran was notified of the RO's action 
and was advised of his appellate rights, but no appeal was 
initiated within one year of the notification.  In November 
1997, the veteran sought to reopen his claim for service 
connection for asthma.  In a June 1998 rating decision, the 
subject of this appeal, the RO determined that no new and 
material evidence adequate to reopen the veteran's claim for 
service connection for asthma had been submitted.

Since the veteran did not perfect an appeal of the April 1995 
rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for asthma.  See 38 
U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a).

The pertinent evidence that was of record at the time of the 
April 1995 rating decision consisted primarily of the 
veteran's service medical records and a March 1995 VA 
examination report.  His service medical records showed that 
the veteran was treated for a sore throat in May 1978, which 
was assessed as coryza, and that there was no indication of 
asthma on his November 1977 pre-enlistment examination 
report.  At the March 1995 examination, the veteran reported 
that he began to have some wheezing and was diagnosed with 
asthma in November or December 1978 after his discharge from 
service, that he was having wheezing episodes thrice daily, 
and that was using a Proventil inhaler twice daily.  On 
examination, the veteran's lungs were clear to auscultation 
and percussion without any wheezes, rhonchi or rales noted.  
The diagnosis was history of asthma, which started in 
November or December 1978. 

Evidence received since the April 1995 RO decision consists 
of an October 1998 VA joint examination report and additional 
VA, SSA and private medical records as well as lay statements 
and testimony.  The VA examination report did not discuss the 
veteran's asthma.  Private and VA outpatient treatment 
records do not show treatment for asthma.  The veteran 
contends and he and his brother testified that the veteran 
had problems with breathing in service and was diagnosed with 
asthma within one year of discharge.  While some of this 
evidence is clearly new, in that it is not redundant or 
cumulative of other evidence previously considered, the 
evidence is not material to the issue under consideration and 
thus, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

In this regard, the Board notes that the new evidence does 
not include competent medical evidence linking the veteran's 
asthma to service.  Thus, these records are not probative of 
the issue before the Board and are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.

As to the lay statements and testimony presented, the Board 
finds they too are new, but not material as such lay opinions 
are not probative as to the question of causation or 
diagnosis.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  The lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish a 
medical nexus or the presence of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions), or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the RO's April 
1995 decision remains final.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  Service connection 
can also be granted for certain chronic diseases, such as 
arthritis, if they become manifest to a degree of 10 percent 
or more within a specified time period after separation from 
active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu, 2 Vet. App. at 494.  
The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Based upon the evidence of record, the Board finds 
entitlement to service connection for left foot and shoulder 
disorders is not warranted.  

The preponderance of the evidence is against a finding that 
any left foot or left shoulder disorder is related to the 
veteran's military service.  Service medical records show a 
diagnosis of tendinitis of the external hallucis longus of 
the left foot in May 1978 with treatment consisting of soaks, 
analgesic balm and tongue pads for the veteran's boots.  In 
June 1978, the veteran was seen twice for left shoulder pain.  
Initially, he was diagnosed with a possible tendon injury and 
warm soaks were prescribed.  Later, when seen in the 
orthopedic clinic, the record reveals that there had been no 
trauma and there was no orthopedic pathology for the 
veteran's complaints of pain.  X-rays showed no significant 
abnormality.  

At a March 1995 VA examination, the veteran reported that 
while in basic training he fell into a foxhole while running 
in full gear and heard cracking in both knees and feet and 
experienced immediate swelling.  On examination, the veteran 
had normal sensation throughout the feet and no significant 
forefoot deformities were noted.  He had a moderate bilateral 
pes planus deformity with a heel valgus and evidence of tight 
heel cords bilaterally.  Range of motion of the left ankle 
was plantar flexion to 55 degrees, dorsiflexion to 6 degrees, 
inversion to 10 degrees and eversion to 5 degrees.  The 
veteran appeared to have some pain in the region of the left 
ankle with range of motion, but he had no instability to 
anterior drawer on either ankle.  He had some difficulty 
performing toe and heel walking.  Ankle X-rays showed no 
osteoarthritic changes in the tibial talar joint.  The 
impression was bilateral pes plano-valgus deformities.  The 
examiner added that the veteran's ankle and foot pain 
probably was related to his severe pes plano-valgus deformity 
and might be corrected or helped with shoe inserts.  

VA outpatient treatment records from June 1995 to November 
1997 show that the veteran received treatment for foot pain 
in 1995 and 1996 and physical therapy for back and left 
shoulder pain in 1996.  A December 1995 record reveals that 
the veteran indicated that he had swelling and pain in his 
left shoulder "since yesterday."

At an October 1998 VA joint examination, the veteran reported 
that he fell twice during basic training; the first time he 
injured both feet and knees and the second time he injured 
both shoulders and was unable to complete basic training due 
to pain, mainly about the shoulders.  He complained of 
bilateral foot and ankle pain and stiffness.  He stated that 
he had difficulty balancing with walking and used a rolling-
type walker.  His foot symptoms increased with prolonged 
standing.  The veteran indicated that he had had multiple 
anti-inflammatory medications and injections, as well as 
bilateral casts and physical therapy, with no relief of 
symptoms.  He also complained of bilateral shoulder pain and 
occasional swelling.  The veteran indicated that he had had 
multiple anti-inflammatory medications and physical therapy, 
with no relief of symptoms.  He felt that the physical 
therapy made his symptoms worse.  On examination, the veteran 
had a pes planus deformity with standing and had diffuse 
tenderness about the ankle and foot, mainly on the medial and 
lateral aspects of the ankle joint distal to the medial and 
lateral malleolus, as well as the plantar aspect of the foot, 
interior and medial to the calcaneus.  His symptoms were 
exacerbated by forced dorsiflexion.  When asked to perform 
motor testing, the veteran had difficulty due to pain.  Motor 
function was intact on dorsiflexion, plantar flexion, 
inversion, eversion, and great toe extension bilaterally.  
Sensation was grossly intact to light touch, other than 
subjective decreased sensation over the dorsolateral aspects 
of the bilateral feet.  Achilles tendon reflex was 2+ and 
symmetric.  Babinski was downgoing bilaterally.  There was 
some point tenderness over the plantar medial aspect of the 
calcaneus in the area of the insertion of the plantar fascia.  
Examination also revealed pain with attempted range of 
shoulder motion.  The veteran was unable to abduct or forward 
flex past 90 degrees due to pain.  Rotation was limited to 30 
degrees.  There was some mild crepitance with circumduction 
bilaterally.  The veteran was tender over the bicipital 
groove and region of the supraspinatus tendon and distal 
lateral acromion bilaterally.  He had a positive apprehension 
test bilaterally with external rotation and anterior stress.  
X-rays of the left foot showed no significant degenerative 
changes.  X-rays of the left shoulder showed marked 
degenerative changes at the acromioclavicular (AC) or 
glenohumeral joints.  The impression was bilateral shoulder 
pain, probable impingement syndrome, and bilateral foot and 
ankle pain, probably plantar fasciitis.  In a July 1999 
addendum, following a review of the claims file, the October 
1998 VA examiner found no left shoulder complaints and did 
not believe that the veteran's left shoulder disorder was 
related to service.  With respect to the left foot, the 
examiner indicated that the veteran's pain was most likely 
due to plantar fasciitis, which can be expected to resolve 
with time, and that his left foot pain was not related to 
service.

A December 1999 private electromyograph (EMG) revealed that 
the veteran reported that he was injured in service in 1978 
and that he had had pain in the left shoulder for several 
years with a diagnosis of a rotator cuff tear and tendinitis.  
The impression was EMG evidence of a bilateral S1 
radiculopathy and negative EMG of the left upper extremity 
with no evidence of carpal tunnel syndrome.  An October 1999 
private magnetic resonance imaging (MRI) study revealed that 
the veteran reported anterior shoulder pain with left arm 
pain and numbness of the hand as well as some loss of 
strength.  The impression was mild diffuse tendinosis 
involving the supraspinatus tendon with mild diffuse 
inflammatory changes.  There was no focal tear noted.  There 
was mild thickening of the joint capsule in the areas of the 
rotator cuff interval, which might be related to mild 
synovitis.  There was also a small amount of fluid within the 
glenohumeral joint space and biceps tendon sheath.  Mild 
degenerative changes of the AC joint were present.  

At his November 2001 videoconference hearing, the veteran and 
his brother testified that when the veteran went into service 
he was physically fine and that both his left foot and left 
shoulder disorders were due to injuries sustained as the 
result of a fall during basic training.  
 
SSA records received in July 2002 show that the veteran was 
granted disability on the basis of psychiatric disorders.  
However, the accompanying medical reports indicate that the 
veteran reported to two separate physicians that he had 
fallen in a foxhole while in basic training and injured his 
right knee, leg and foot and his back.  None of the SSA 
physicians diagnosed the veteran with a left foot or left 
shoulder disorder, nor linked such disorder to service.

Although the veteran has been diagnosed with arthritis of the 
left shoulder and plantar fasciitis of the left foot, meeting 
the first requirement for service connection, there is no 
competent medical evidence of a nexus between such disorders 
and his period of active duty service.  The October 1998 VA 
examiner in a July 1999 addendum specifically opined that 
neither the veteran's left foot nor his left shoulder 
disorder was related to service and indicated that his 
plantar fasciitis should resolve in time.  Moreover, there is 
no evidence of arthritis of the left shoulder within one year 
of discharge to warrant service connection on a presumptive 
basis.  The veteran testified that a private doctor had led 
him to believe that his left shoulder disorder was related to 
service, but the veteran also stated that the physician had 
not reviewed his claims file.  The Board is not bound to 
accept medical opinions or conclusions, which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).

The only remaining evidence in support of the veteran's 
claims is his testimony and that of his brother.  The Board 
is not required to accept an appellant's uncor-roborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Service medical records 
do not show that the veteran hurt his foot or shoulder in a 
fall.  Moreover, as noted above, lay opinions as to the 
etiology of a disorder are not competent medical evidence to 
establish service connection.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection for left foot and left shoulder disorders.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
appellant's claims; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for asthma is not 
reopened.

Service connection for a left foot disorder is denied.

Service connection for a left shoulder disorder is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

